      Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 1 of 7 PageID #: 418




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division

 JOHN RASH,                                       )
                                                  )
                       Plaintiff,                 )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                               )
                                                  )   ORAL ARGUMENT REQUESTED
 LAFAYETTE COUNTY, MISSISSIPPI,                   )
                                                  )
                       Defendant.                 )
                                                  )


            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff John Rash respectfully moves this Court, pursuant to Rule 56 of the Federal Rules

of Civil Procedure, for summary judgment on the following issues: (i) the grounds of the Lafayette

County Circuit Court (the “Courthouse Grounds”) are a traditional public forum; (ii) the County

ordinance closing the Courthouse Grounds, without exception, as of thirty minutes before dusk

violates the First Amendment; and (iii) the County ordinance requiring permits for gatherings of

more than a handful of people on Courthouse Grounds violates the First Amendment.

       1.      Plaintiff John Rash is an Oxford resident who works as a documentary filmmaker,

photographer, visual artist, and educator. On July 14, 2020, Plaintiff applied for a permit to use

the Courthouse Grounds for an annual art event he holds as part of the Oxford Fringe Festival.

The County denied Plaintiff’s permit application based on the policies challenged herein, depriving

him of the ability to exercise his First Amendment rights. Through this lawsuit, Plaintiff seeks

both to hold the County accountable for this past deprivation of his rights, and to vindicate his

ongoing interests in holding artistic events, and participating in political and other speech and

expressive conduct, on the Courthouse Grounds.
      Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 2 of 7 PageID #: 419




       2.      First, summary judgment should be granted to Plaintiff on the issue of First

Amendment forum analysis. The undisputed evidence demonstrates that the Courthouse Grounds

constitute a traditional public forum. As this Court found in a previous ruling, the Courthouse

Grounds “are open to the public and function as a public park with grass, benches, trees, and

pedestrian pathways. The courthouse grounds have long been a site of protests, rallies, and other

community activities. Use of the grounds was largely unregulated until 2015 when the County

established a permitting process for public gatherings and other uses.” ECF No. 26 at 2. The facts

developed in discovery confirm the Court’s preliminary analysis of the characteristics and

historical uses of the Courthouse Grounds. Under well-established law, a public space with these

characteristics is clearly a traditional public forum. Thus, summary judgment on the status of the

Courthouse Grounds as a traditional public forum is appropriate.

       3.      Second, summary judgment should be granted in Plaintiff’s favor on the question

of whether the County’s order closing the Courthouse Grounds thirty minutes before dusk (the

“Closure Order”) is an unreasonable time, place, and manner restriction that violates the First

Amendment. The evidence developed in discovery demonstrates that the Closure Order is not

narrowly tailored to serve a significant government interest. The evidence fails to substantiate any

specific safety concerns beyond those that might exist in any public space, or to demonstrate that

the Sheriff’s Department cannot provide security for events on Courthouse Grounds around or

after dusk, especially to the extent that the County already has advance notice, via the permitting

process, for large events that might require extra security. The undisputed facts thus establish that

the Closure Order—which by its terms purports to close the Courthouse Grounds to even a single

person, during a vague and ill-defined period of time that could commence before 5:00 p.m. during




                                                 2
      Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 3 of 7 PageID #: 420




certain winter months—is greatly overbroad and thus fails the constitutional requirement of narrow

tailoring.

        4.     Third, Plaintiff is also entitled to an order granting summary judgment in his favor

on the issue of whether the requirement that small groups of people obtain permits to engage in

political or other First Amendment-protected speech on Courthouse Grounds is an impermissible

prior restraint.   Under First Amendment precedent, ordinances requiring a permit for

demonstrations by a handful of people are not narrowly tailored to serve a significant government

interest and are thus unconstitutional. Nothing in the record could lead a reasonable juror to

determine that an exception to this well-established legal rule is warranted, or that a permitting

requirement applicable to a single person, or a group of five persons, is necessary in light of

asserted government interests in public order and security. Plaintiff is therefore entitled to

summary judgment on this issue as well.

        5.     Pursuant to Local Civil Rule 7(b)(6)(A), Plaintiff respectfully requests oral

argument on this Motion.

        6.     In support of this Motion, Plaintiff submits the exhibits listed below and an

accompanying Memorandum of Law in support.

 Exhibit 1:    Lafayette County Facility Use Policy, Effective Date: April 20, 2015.

 Exhibit 2:    March 4, 2019 Lafayette County Board of Supervisors Order: Board Adopted
               and Amended the Facility Use Policy.

 Exhibit 3:    June 15, 2020 Lafayette County Board of Supervisors Order: Amend Facility
               Use Policy Regarding Use of Courthouse Grounds.

 Exhibit 4:    Transcript of the December 3, 2020 deposition of Jeffrey Glynn Busby.

 Exhibit 5:    Transcript of the December 8, 2020 deposition of Kevin Frye.

 Exhibit 6:    Transcript of the December 15, 2020 deposition of David Rikard.



                                                3
    Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 4 of 7 PageID #: 421




Exhibit 7:   Transcript of the December 17, 2020 deposition of Lisa Carwyle.

Exhibit 8:   Transcript of the December 18, 2020 deposition of Sheriff Joey East.

Exhibit 9:   Transcript of the December 23, 2020 deposition of Larry Gillespie.

Exhibit 10: Transcript of the January 7, 2021 deposition of Jeff McCutchen.

Exhibit 11: Transcript of the January 13, 2021 deposition of Mike Roberts.

Exhibit 12: Transcript of the January 14, 2021 deposition of Brent Allen Larson.

Exhibit 13: Transcript of the January 15, 2021 deposition of Chad McLarty.

Exhibit 14: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2660.

Exhibit 15: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2690.

Exhibit 16: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2695.

Exhibit 17: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2697.

Exhibit 18: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2701.

Exhibit 19: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2713.

Exhibit 20: Photo of the Courthouse Confederate Monument, Exhibit 19 of the Deposition
            of David Rikard.

Exhibit 21: Photo of the Courthouse Confederate Monument, Exhibit 20 of the Deposition
            of David Rikard.

Exhibit 22: Photo of the Courthouse Confederate Monument, Exhibit 21 of the Deposition
            of David Rikard.

Exhibit 23: Photo of the Courthouse and Courthouse grounds, Bates no. RASH_2663.

Exhibit 24: January 4, 2019 email from Lisa Carwyle re: Oxford Maker’s Market, Bates nos.
            Lafayette County Doc000055-56.

Exhibit 25: February 27, 2019 email from Lisa Carwyle re: YAC Operations, Bates no.
            Lafayette County Doc000103.

Exhibit 26: “Bluff City Law” Permit Application, Bates no. Lafayette County Doc000096.



                                             4
    Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 5 of 7 PageID #: 422




Exhibit 27: “Annual Service for JESUS” Permit Application, Bates no. Lafayette County
            Doc000017.

Exhibit 28: July 11, 2019 email from Lisa Carwyle to Wayne Andrews re: Oxford Film Fest,
            Bates no. Lafayette County Doc000040.

Exhibit 29: “Memorial Service for Anthony Hervey” Permit Application, Bates no.
            Lafayette County Doc000139.

Exhibit 30: Photo from the PROJECT(ion) 2019 event, Exhibit 41 of the Deposition of
            Sheriff Joey East.

Exhibit 31: Photo from the PROJECT(ion) 2019 event, Exhibit 42 of the Deposition of
            Sheriff Joey East.

Exhibit 32: Photo from the PROJECT(ion) 2019 event, Exhibit 43 of the Deposition of
            Sheriff Joey East.

Exhibit 33: Lisa Carwyle emails and Permit Application re: July, 2020 “#Love Your
            Neighbor,” Bates nos. Lafayette County Doc000311-313.

Exhibit 34: Lisa Carwyle email and Permit Application re: “Mississippi Stands 2.0,” Bates
            nos. Lafayette County Doc000308-309.

Exhibit 35: “Anthony Hervey Vigil” Permit Application, Bates no. Lafayette County
            Doc000022.

Exhibit 36: Photo of Anthony Hervey Vigil, Exhibit 64 of the Deposition of Sheriff Joey
            East.

Exhibit 37: Photo of Anthony Hervey Vigil, Exhibit 65 of the Deposition of Sheriff Joey
            East.

Exhibit 38: August 2020 “#Love Your Neighbor” Permit Application, Bates no. Lafayette
            County Doc000034.

Exhibit 39: Lafayette County Board of Supervisors June 22, 2020 Agenda, Bates nos.
            Lafayette County Doc000752-753.

Exhibit 40: Lafayette County Board of Supervisors July 6, 2020 Board Minutes, Bates nos.
            Lafayette County Doc000011-13.

Exhibit 41: Lisa Carwyle and Joey East emails and Permit Application re: “Worship &
            Prayer,” Bates nos. Lafayette County Doc000346, 342, and 344.




                                             5
    Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 6 of 7 PageID #: 423




Exhibit 42: November 18, 2020 email from Sheriff Joey East re: Oxford Police Records,
            Exhibit 60 of the Deposition of Sheriff Joey East.

Exhibit 43: Oxford Police Records, Exhibit 61 of the Deposition of Sheriff Joey East.

Exhibit 44: June 16, 2020 Permit Application for “Visit Oxford.”

Exhibit 45: John Rash’s 2020 “PROJECT(ion)” Permit Application, Bates no. Lafayette
            County Doc000030.

Exhibit 46: Emails from Lisa Carwyle to John Rash re: PROJECT(ion) Permit Application,
            Bates no. Lafayette County Doc000038.

Exhibit 47: Declaration of John Rash.

Exhibit 48: Declaration of Joe York.

Exhibit 49: Transcript of the Court’s August 5, 2020 hearing on the Preliminary Injunction
            Motion.

Exhibit 50: Lafayette County Facility Use Policy, Effective Date: July 20, 2020.

Exhibit 51: July 20, 2020 Lafayette County Board of Supervisors Order: Amend Revision
            of Facilities Use Policy to Include a Requirement of Application to be Made 14
            Days Prior to date of Proposed Use and Requiring Closure of Courthouse
            Grounds 30 Minutes Before Dusk.

Exhibit 52: Defendant’s Responses to Plaintiff’s First Set of Interrogatories.

Exhibit 53: June 19, 2020 email from constituent Raymond Settle, Bates no. Lafayette
            County Doc000848.

Exhibit 54: June 17, 2020 email from constituent Sheila McKinney, Bates no. Lafayette
            County Doc001262.

Exhibit 55: Second Declaration of John Rash.




                                              6
    Case: 3:20-cv-00224-NBB-RP Doc #: 66 Filed: 02/02/21 7 of 7 PageID #: 424




     RESPECTFULLY SUBMITTED, this Second day of February, 2021.


                                                 /s/ Joshua Tom

SIMPSON THACHER & BARTLETT LLP             AMERICAN CIVIL LIBERTIES UNION OF
Jonathan K. Youngwood (pro hac vice)       MISSISSIPPI FOUNDATION, INC.
Isaac Rethy (pro hac vice)                 Joshua Tom, MS Bar. No 105392
425 Lexington Avenue                       Landon Thames, MS Bar No. 105127
New York, NY 10017                         P.O. Box 2242
(212) 455-2000                             Jackson, MS 39225
jyoungwood@stblaw.com                      Phone: (601) 354-3408
irethy@stblaw.com                          jtom@aclu-ms.org
                                           lthames@aclu-ms.org
C. Jackson Williams, MS Bar No. 7226
P.O. Box 69
Taylor, MS 38673
Phone: (662) 701-9447
cjxn@mac.com




                                       7
